Citation Nr: 1038991	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an April 2005 reduction from 40 percent to 0 percent 
for knee instability, was proper.

2.  Whether an April 2005 reduction from 10 percent to 0 percent 
for right knee arthritis, was proper.

3.  Whether an April 2005 reduction from 40 percent to 0 percent 
for a left knee disability, was proper.

4.  Entitlement to increased ratings for a right knee disability.

5.  Entitlement to an increased rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from January 1985 to August 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that proposed to reduce the 40 
percent disability ratings for right and left knee disabilities 
from 40 percent to 0 percent, and proposed to reduce the 10 
percent rating for arthritis of the right knee from 10 to 0 
percent.  An April 2004 rating decision reduced the disability 
ratings, effective July 1, 2005.


FINDING OF FACT

The Veteran died in December 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in the new statute, a person eligible for substitution will 
include a living person who would be eligible to receive accrued 
benefits due to the claimant under 38 U.S.C.A. § 5121(a).  VA 
will be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of this 
decision).


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


